tcmemo_1997_74 united_states tax_court leo and alla goldberg petitioners v commissioner of internal revenue respondent docket no filed date joseph e mudd and jeri l gartside for petitioners miles d friedman and zachary w king for respondent table of contents findings_of_fact petitioners' residence malloy property exchange properties unemployment_compensation petitioners' bank accounts roman kortava and coastline limited inc saddle rock and martis landing business school vehicle resale business vladimir chorny hastings clerical fee opinion fraud unreported income--bank deposits unreported income--like-kind exchange unreported income--unemployment compensation unreported income--kortava mercedes saddle rock and martis landing unreported income--deeds in lieu of foreclosure unreported income--interest schedule c income--1990 business school vehicle resale business schedule c expenses--1991 vehicle resale business business school unreported income--chorny hastings--option payment hastings--lease versus sale unreported income--clerical fee sec_6651 addition_to_tax sec_6662 penalty memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies in additions to and penalties on petitioners' income taxes as follows year deficiency dollar_figure big_number big_number additions to tax and penalty sec_6651 sec_6653 sec_6663 --- dollar_figure big_number dollar_figure --- --- --- dollar_figure big_number in the alternative to fraud respondent determined that petitioners were liable for the sec_6653 addition_to_tax for negligence for and the sec_6662 accuracy-related_penalty for and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues remaining for decision are for whether the statute_of_limitations bars assessment and if not whether petitioners had unreported income from various real_estate transactions unemployment_compensation and unexplained bank_deposits and whether they are entitled to deductions relating to their taxi business for and whether petitioners had various items of unreported income and whether they are entitled to deductions relating to a vehicle resale business and a business school for all years whether petitioners are liable for the additions to tax and penalties determined by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners leo goldberg petitioner and alla goldberg mrs goldberg were married and resided in orange county california at the time they filed their petition petitioner immigrated to the united_states from the soviet union in petitioner received a degree in engineering from moscow university and he earned an m b a from pepperdine university in date petitioner has been involved at least to some extent with real_estate since he became familiar with internal_revenue_code provisions dealing with real_estate transactions he prepared petitioners' tax returns for each of the years in issue mrs goldberg signed the returns but petitioner did not go over the contents of the returns with her nor did she review the returns line by line petitioners reported the receipt of the following amounts on their return rents interest dividends taxi dollar_figure big_number big_number petitioners' and returns were received by the laguna niguel district_office on date and date respectively although each return indicated that an extension of time to file had been obtained each reported that no payment had been made with the extension request petitioners' residence beginning date petitioners resided pincite apricot irvine california apricot a condominium with two bedrooms and a loft on date petitioners executed a reservation instrument and made a deposit to purchase a residence located pincite siros laguna niguel california siros they entered into a purchase and sale agreement for siros on date agreeing to acquire that residence for dollar_figure in date they executed various documents selecting custom options for paint tile and other features of the residence to be completed pincite siros during homes in an exclusive gated community in laguna niguel were made available to prospective purchasers through a lottery conducted by standard pacific l p standard pacific petitioners participated in the lottery and were selected to acquire a residence pincite hastings laguna niguel on date on date petitioners executed a reservation document and made a deposit for purchase of hastings on or after date petitioners executed escrow instructions that referred to the purchase of siros as relating to a tax deferred_exchange the exchange provision of the escrow instructions was canceled in date construction pincite siros and petitioners' purchase of that property were completed on date on date petitioners executed a purchase contract and escrow instructions for the purchase of hastings on escrow instructions and loan applications relating to their purchase of hastings petitioners represented that their residence was apricot on at least two occasions petitioner misrepresented his monthly income on residential_loan applications on date petitioners hired donna nichols nichols a real_estate agent to sell siros nichols lived pincite siros on date siros was sold for dollar_figure in date petitioners entered into an agreement to sell apricot to hector david cordova for dollar_figure the sale was completed on date at the time of the sale petitioners' adjusted_basis in apricot was dollar_figure escrow closed on the purchase of hastings on date petitioners occupied hastings as their principal_residence from date at least through the time of trial of this case in at the time that they contracted to purchase siros petitioners intended to occupy it as their principal_residence at the time that they contracted to purchase hastings however petitioners abandoned their intention to occupy siros petitioners never occupied siros as their principal place of residence on their tax_return petitioners reported the sale of apricot as a sale of business property they executed a form_2119 sale of your home with respect to siros they attached this form to their federal tax_return thereby claiming the right to defer under sec_1034 a gain of dollar_figure realized on sale of siros at the time that he prepared and filed petitioners' tax_return for petitioner was familiar with the requirements for deferral of gain under sec_1034 petitioner knew that petitioners did not qualify for deferral with respect to the gain on the property pincite siros but he nonetheless claimed the deferral in order to defeat or avoid the taxes known to be owing on the gain that they realized from sale of that property malloy property on date petitioner acquired an undivided one-half interest in property pincite malloy drive huntington beach california malloy in date petitioners entered into an agreement with irvine exchange corporation iec under which petitioners were required to convey malloy to iec and iec was to act as an accommodator to petitioners for the exchange of then unspecified property with then unknown third parties that exchange however was never completed with respect to malloy rather on date malloy was sold to anthony j vaccaro for dollar_figure of which dollar_figure was for petitioners' interest in malloy petitioners reported gain from the sale of malloy on their form_4797 sales of business property attached to their return they misreported the net_proceeds they received from sale of the property dollar_figure as the gross_sales price and calculated their gain as follows gross_sales price depreciation adjusted_basis and expenses gain reported dollar_figure big_number big_number dollar_figure the gain should have been calculated as follows gross_sales price depreciation adjusted_basis and expenses gain realized dollar_figure big_number big_number dollar_figure thus petitioners underreported their income of the malloy property by dollar_figure at the time that he prepared petitioners' federal tax_return petitioner knew that he was required to report the gross_sales price not the net_proceeds in computing the gain he failed to report the gross_sales price in order to defeat or avoid the payment of taxes known to be owing on petitioners' gain from the sale of malloy exchange properties on or about date petitioners acquired for dollar_figure an interest in certain property in orange county california known as the detroit properties in date petitioners conveyed an undivided one-half interest in the detroit properties to boris and natliya landau the landaus for no cash consideration in date petitioners entered into an exchange_agreement under which they would exchange their interest in the detroit properties for yet unspecified property that was subject_to a mortgage of at least dollar_figure by grant deed dated date petitioners transferred their interest in the detroit properties to iec iec and the landaus then conveyed the detroit properties to a purchaser for dollar_figure or dollar_figure for petitioners' one-half interest on their return petitioners reported that their adjusted_basis in the detroit properties was dollar_figure and that the detroit properties were sold in a transaction in which no gain_or_loss was recognized under sec_1031 by the end of petitioners had taken depreciation on the detroit properties equal to dollar_figure on or about date petitioners acquired an interest in certain real_property in huntington beach california known as the 8th street property on or about date petitioners acquired an additional interest in the 8th street property in date petitioners entered into an exchange_agreement with iec to exchange their interest in the 8th street property for as of then unidentified property by grant deed dated date petitioners transferred their interest in the 8th street property to iec iec then conveyed the 8th street property to a purchaser for dollar_figure petitioners reported that their adjusted_basis in the 8th street property was dollar_figure and that allowable_depreciation totaled dollar_figure on their return petitioners reported that the 8th street property was sold in a transaction in which no gain_or_loss was recognized under sec_1031 standard pacific allowed each purchaser to purchase only one home on hastings through its lottery system lisa shumin shumin mrs goldberg's mother entered the lottery with standard pacific and was selected to acquire hastings the total purchase_price of hastings was dollar_figure standard pacific received an initial deposit of dollar_figure in shumin's name on or about date during through shumin worked as an accountant and earned approximately dollar_figure per year shumin qualified to purchase hastings only because she misrepresented her income and job title on the buyer's financial worksheet provided to standard pacific's representative and on the loan application with home savings of america under which the bank loaned dollar_figure to her of the dollar_figure that was needed as a downpayment to acquire hastings petitioners provided at least dollar_figure including the initial deposit and dollar_figure that was transferred from petitioners' escrow on the sale of siros on date escrow opened for shumin's purchase of hastings shumin paid dollar_figure for flooring installed in hastings from date until date shumin paid dollar_figure for landscape improvements to and hastings on date petitioners shumin and iec executed a document entitled acquisition of exchange property instructions that designated hastings as the exchange property for the detroit properties and the 8th street property iec agreed to purchase hastings for dollar_figure escrow closed for shumin's purchase of hastings on date the proceeds from shumin's dollar_figure home savings of america loan were remitted to standard pacific on date escrow closed on shumin's sale of hastings to petitioners through iec and she received dollar_figure from merrill lynch escrow petitioners assumed the home savings of america loan on hastings the proceeds from the sales of the detroit properties and the 8th street property resulted in a balance of approximately dollar_figure in petitioners' escrow account approximately dollar_figure of these funds was needed for the purchase of hastings instead of receiving the excess_proceeds from the escrow petitioners under the terms of the exchange_agreement deposited the excess_proceeds to be used to pay down the mortgage they assumed on hastings on date home savings of america received dollar_figure from merrill lynch escrow on behalf of petitioners to be applied to reduce the mortgage on hastings home savings of america confirmed in a letter to petitioners dated date that petitioners' date payment was received on date and was applied to the principal dollar_figure and to the interest dollar_figure on the hastings loan petitioners realized gain from the above exchange transactions in an amount equal to the following fair_market_value of property received cash received indebtedness on property surrendered total consideration received basis of properties surrendered dollar_figure dollar_figure dollar_figure dollar_figure detroit 8th street dollar_figure big_number big_number less depreciation detroit 8th street dollar_figure big_number big_number big_number indebtedness on property received big_number gain realized dollar_figure unemployment_compensation until date petitioner was employed full time as an engineer for analog for the remainder of the year petitioner received checks for unemployment_compensation petitioner received a total of dollar_figure in unemployment_compensation from the state of california during petitioners reported dollar_figure of unemployment_compensation on their tax_return petitioners' bank accounts during all or part of the years in issue petitioners maintained the following banking and brokerage accounts location account name on account california federal california federal california federal california federal california federal bank of america bank of america great western american savings bank dean witter charles schwab charles schwab california federal california federal california federal california federal california federal california federal dean witter dean witter charles schwab petitioner joint1 joint coastline limited joint petitioner coastline limited petitioner joint joint joint petitioner petitioner3 petitioner petitioner4 joint5 petitioner6 petitioner7 coastline limited petitioner coastline ltd 1this account was petitioners' personal savings account 2originally this was account number 3this account was a fiduciary account set up for david michael goldberg petitioners' son 4this account was a fiduciary account set up for josephine d goldberg petitioners' daughter 5petitioner's mother faina gruzman was also listed on this account 6faina gruzman was also listed on this account 7gregory p moeller and nathan totosian were also listed on this account petitioners sold analog devices analog stock and deposited on date dollar_figure of proceeds from the sale into their charles schwab brokerage accounts there was no taxable gain on the sale of the analog stock roman kortava and coastline limited inc petitioner met roman kortava kortava in at a party in the united_states for their wives' relatives from through kortava a native of leningrad lived and worked as a banker in the former soviet union kortava founded his own bank and monetary fund kortava made approximately dollar_figure through foreign_currency exchange transactions during and on date kortava and petitioner agreed that kortava would transfer dollar_figure to petitioner for real_estate investments in the united_states petitioner was to manage these funds within days they modified their agreement kortava decided it would be better to organize a corporation and transfer his funds to it and not to petitioner personally coastline limited coastline a california corporation was incorporated for the purposes of real_estate consulting and marketing trade kortava nominally was the chief financial officer of coastline coastline never filed a federal_income_tax return kortava transferred by wire to petitioner the following amounts date amount transferred to1 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure 1all account numbers are for california federal accounts 2these amounts are considered under schedule c income 3petitioners reported this amount on their schedule c for the resale vehicle business in at kortava's request petitioner returned dollar_figure to kortava on date petitioner transferred to california federal account number the dollar_figure that kortava wired on date on date petitioner transferred dollar_figure from california federal account number to open bank of america account number on date petitioner transferred dollar_figure from california federal account number to open dean witter account number on date petitioner transferred dollar_figure from california federal account number to schwab account number on date petitioner transferred dollar_figure from california federal account number to dean witter account number on date mrs goldberg transferred dollar_figure from bank of america account number to schwab account number on date petitioner transferred dollar_figure from california federal account number to petitioners' personal savings account california federal account number some of petitioners' personal expenses were paid with funds from coastline saddle rock and martis landing on date petitioners withdrew dollar_figure from california federal account number petitioners loaned dollar_figure dollar_figure represented interest to lee and catherine wood the woods by note dated date the march note the march note was secured_by a deed_of_trust on the woods' property pincite1 saddle rock place laguna hills california saddle rock on date petitioner withdrew dollar_figure from california federal account number and petitioners loaned dollar_figure dollar_figure represented interest to the woods the woods gave to petitioner a dollar_figure note the april note the april note was secured_by two deeds of trust one on saddle rock and the other on martis landing truckee california martis landing because of financial problems the woods could no longer continue to pay their liabilities to petitioners on date the woods and petitioners entered into an agreement whereby the woods conveyed martis landing and saddle rock to petitioners by deeds in lieu of foreclosure in return petitioners released the woods from the march note and the april note when the woods conveyed martis landing to petitioners bank of america held a first deed_of_trust with a balance of about dollar_figure on the property petitioners took title to saddle rock subject_to a deed_of_trust in favor of hawthorne savings and loan association hawthorne securing a mortgage with a balance as of date of dollar_figure petitioners also took title to saddle rock subject_to a deed_of_trust that secured a real_estate loan with topa savings bank topa with a balance of dollar_figure on date on date petitioner paid dollar_figure from california federal account number to mission viejo national bank in satisfaction of a third_trust deed on saddle rock the funds for the following payments were withdrawn from one of petitioners' joint accounts california federal account number dollar_figure for a loan to the woods dollar_figure for a loan to the woods dollar_figure for a payment to topa and dollar_figure for a payment to mission viejo national bank petitioners also paid the following amounts out of dean witter account number a coastline account dollar_figure to placer county tax collector for delinquent property taxes on martis landing dollar_figure to bank of america for delinquent payments on the martis landing loan and dollar_figure to orange county tax collector for delinquent property taxes on saddle rock the funds in dean witter account number were transferred from california federal account number a coastline account where kortava's initial wire transfer of dollar_figure was deposited petitioners did not have an investment in saddle rock and martis landing to the extent of the delinquent tax_payments because those payments were made with funds belonging to coastline but the other items were paid with petitioners' personal funds on date petitioners sold martis landing for dollar_figure and received their net_proceeds dollar_figure by check petitioners reported the sale of martis landing on form_4797 on their return reporting dollar_figure of selling_expenses and dollar_figure of gain coastline was not a party to the sale of martis landing on date saddle rock was sold to gregory p moeller moeller for dollar_figure a long form land_contract between coastline as vendor and moeller as vendee for the sale of saddle rock was not recorded until date petitioners' and moeller's signatures on the contract were not acknowledged before a notary public until date kortava emigrated from russia in date and lived in california for the remainder of in kortava hired an attorney to assist him in determining the ownership of martis landing and saddle rock because of title reports provided by the attorney and a real_estate agency kortava believed that petitioners not coastline owned the properties business school petitioner operated the business school as a sole_proprietorship under the name coastline ltd the business school was formed to send american instructors to russia to train russian business students in the areas of economics international marketing general management and comparative international management petitioners reported all of the income and expenses of the business school on their schedule c petitioner received a total of dollar_figure from kortava in for use in the business school petitioner d b a coastline inc entered into a contract with advanced education systems inc aesi contract petitioners paid at least dollar_figure of expenses_incurred under the aesi contract with funds from dean witter account number including the following date payee carrousel tour travel aesi carrousel tour travel aesi aesi carrousel tour travel aesi visa1 amount dollar_figure big_number big_number big_number big_number big_number big_number 1includes gasoline meals lodging and entertainment petitioner and seven others traveled to russia as part of the operation of the business school at the end of the course in russia the top students were invited to visit the united_states for additional studies vehicle resale business petitioner conducted a vehicle resale business as a sole_proprietorship the vehicle resale business was reported on petitioners' schedule c under the name coastline ltd leo goldberg sole_proprietor petitioners paid dollar_figure and dollar_figure from schwab account number for expenses of the vehicle resale business during and kortava transferred dollar_figure of his personal funds to petitioner to purchase cars for resale in russia in petitioner received dollar_figure from kortava and deposited this amount in california federal account number one of his personal accounts petitioners reported dollar_figure in gross_receipts on schedule c of their return the contract for the sale of vehicles required specific vehicles to be delivered to russia if petitioner could not provide those specific vehicles the money was to be returned to kortava in russia when it was obvious that petitioner would not be able to meet the requirements of the contract the agreement was modified and petitioner sent to russia his personal vehicle a mercedes benz mercedes and another replacement vehicle in the mercedes had scratches and some additional damage when petitioner shipped it to kortava kortava wired to petitioner dollar_figure as consideration for petitioner's shipping the mercedes to russia during and petitioner purchased the following cashier's checks with funds from california federal account number date payee coastline imports coastline imports ranko balog co sharp auto sales amount dollar_figure big_number big_number big_number these checks were used to pay expenses of the resale vehicle business petitioners did not pay any of the claimed dollar_figure of expenses for the vehicle resale business with their own funds vladimir chorny during petitioners received the following amounts from vladimir chorny chorny date amount dollar_figure big_number big_number big_number big_number purpose real_estate services real_estate services unclear from the record real_estate services possibly real_estate services engineering consulting petitioners reported dollar_figure of the above amounts on their schedule c as income from real_estate consulting during petitioners received the following amounts from chorny date amount dollar_figure big_number the purpose of these checks is unclear from the record petitioners did not report any of the above amounts on their schedule c during and petitioners paid the following amounts to the chornys date payee amount memo dollar_figure vladimir chorny vladimir chorny big_number margarita chorny big_number vladimir chorny big_number big_number for stock per share none lisa shumin loan year none hastings on date petitioners acquired lots and in block of huntington beach california 13th street for dollar_figure on date petitioners opened escrow on their purchase of hastings laguna niguel california hastings for dollar_figure petitioners considered hastings to be the property that replaced the 13th street property on or about date petitioners obtained a dollar_figure loan from world savings and loan association world savings and used the proceeds from this loan to acquire hastings the world savings loan was secured_by a first trust deed on hastings on date escrow closed for petitioners' acquisition of hastings on date petitioners and the woods executed a four-page document entitled lease option for hastings the woods were in the midst of a divorce and catherine wood mrs wood needed a place to live at this same time the woods were trying to sell their marital residence the lease option was to expire date the lease option provided that the monthly lease payments would equal the principal interest taxes insurance and association dues none of which is to be applied towards the purchase_price under the terms of the lease option the seller optionor petitioners was to keep current the existing trust deed loans taxes and insurance and homeowners_association dues during the entire option period to the close of escrow lee wood mr wood was to be provided with the necessary documentation for purposes of tax deductions related to hastings to be taken by mr wood on date petitioners and the woods signed a two-page document entitled real_estate purchase option agreement for the property located pincite hastings the real_estate purchase option was to expire date the terms of the real_estate purchase option were different than those contained in the lease option the real_estate purchase option did not provide for lease payments but instead stated that optionees agree to pay all carrying costs in respect to the said property for the duration of the term of this option period to include principal interest taxes monthly association dues any applicable insurance premiums optionees further agree to maintain the property in good repair also on date the woods deposited dollar_figure with escrow masters as an option fee the option fee was available to petitioners at any time following consummation of this option agreement on date petitioners withdrew the dollar_figure option fee from their escrow account at escrow masters and deposited it into california federal account number petitioners did not report receipt of the dollar_figure option fee on their or return on date the woods executed a note in favor of petitioners in the amount of dollar_figure the terms of the note were on or before date with interest from date payable in interest only until date with the entire principal and accrued interest being due in full at that time although the option was to expire in date on date the woods decided not to exercise their option on hastings at this time mrs wood entered into a rental agreement with petitioners whereby she rented hastings for dollar_figure per month plus the association fee and gardening expenses petitioners reported the rent received from the woods on schedule e of the and returns as rental income clerical fee on date petitioner received a dollar_figure check drawn on the account of wood and morimoto p c opinion because the statutory_notice_of_deficiency for was sent on date more than years after the filing of the return assessment of a deficiency for that year is barred unless either sec_6501 dealing with false or fraudulent_returns or sec_6501 dealing with substantial omission_of_income extends the period for assessment if we were to decide that neither section applies in this case discussion of the other issues for would be unnecessary with respect to fraud conduct over a period of years may be considered in determining fraudulent intent for a particular year 317_us_492 respondent must prove fraud by clear_and_convincing evidence sec_7454 rule b she must prove an underpayment without reliance on petitioners' failure to overcome the normal presumption of correctness of the notice_of_deficiency 53_tc_96 on the other hand a determination that respondent has not proven fraud by clear_and_convincing evidence is not inconsistent with a determination that petitioners have failed in their burden_of_proof or that the preponderance_of_the_evidence establishes that they have unreported income or have claimed deductions to which they are not entitled for the foregoing reasons we begin our discussion with an analysis of the issues relating to fraud for the reasons set forth below we conclude that respondent has proven fraud for but has not proven fraud for or fraud the addition_to_tax for fraud under sec_6653 and its successor penalty under sec_6663 are civil sanctions intended to safeguard the revenue and to reimburse the government for the heavy expense of investigation and for the loss resulting from a taxpayer's fraud 303_us_391 98_tc_165 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of the underpayment was due to fraud if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent addition_to_tax or penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud see sec_6653 for and sec_6663 for and respondent's burden with respect to fraudulent intent is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes known to be owing see eg 394_f2d_366 5th cir affg tcmemo_1966_81 fraud may be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 otsuki v commissioner supra pincite fraudulent intent may be inferred from various badges_of_fraud 796_f2d_303 9th cir affg tcmemo_1984_601 respondent has alleged several items that petitioners omitted from their reported income for the years in issue that result in an underpayment_of_tax respondent also contends that petitioners failed to cooperate and to produce books_and_records and that such failure is evidence of fraudulent intent respondent contends that petitioners filed a false form_2119 relating to their gain from sale of siros when they knew they were not entitled to application of sec_1034 to that sale sec_1034 clearly applies only to property used by a taxpayer as his or her principal_residence the concept of principal_residence is neither complicated nor arcane by petitioner had been involved in real_estate transactions for over years and had earned an m b a degree he testified that he read the instructions concerning sec_1034 in their brief petitioners do not contend that they were entitled to apply sec_1034 they merely argue while perhaps the home at apricot should have been considered their principal_residence and the home pincite siros should have been left out of the equation to take the best advantage under the tax laws is what the petitioners thought they could legally do they believed that the intent to make siros their home coupled with the actions such as delivery of furniture and so forth adequately complied with the law relative to sec_1034 the phrase principal_residence is not defined by the code however sec_1 c i income_tax regs provides that the determination of whether a property is used by a taxpayer as his principal_residence depends upon all the facts and circumstances in each case including the good_faith of the taxpayer generally for property to be used by the taxpayer as his principal_residence within the meaning of sec_1034 that taxpayer must physically occupy and live in the dwelling 48_tc_350 40_tc_345 affd 326_f2d_760 2d cir see generally 91_f3d_82 9th cir affg tcmemo_1994_247 for a recent summary of applicable rules for we have specifically found that petitioners did not occupy siros as their principal place of residence we also found that when he prepared and filed petitioners' return for petitioner was familiar with the requirements for deferral of gain under sec_1034 and knew that petitioners did not qualify for deferral with respect to the gain on the property pincite siros but nonetheless claimed the deferral on the return in order to defeat or avoid the taxes known to be owing on the gain that they realized from sale of that property in addition petitioners reported sale of their actual residence apricot as a sale of business property thereby concealing the identity of their actual residence we reject the testimony by both petitioners at trial that they actually resided pincite siros and that they received rental income from a tenant at apricot petitioners' explanations are improbable in view of the sequence of events and were contradicted by disinterested witnesses implausible explanations of this kind are among identified badges_of_fraud see bradford v commissioner supra we have also found that petitioner intentionally underreported income from sale of the malloy property by dollar_figure in order to defeat or avoid the payment of taxes known to be owing on that gain from his testimony and from the entire record we are satisfied that petitioner had the education and intelligence to understand what was required and that he deliberately falsified his return in order to avoid payment of tax known to be owing although we do not believe her trial testimony we have no evidence that mrs goldberg had the education or experience to know that these transactions were falsely reported the addition_to_tax for fraud for will be sustained only as to petitioner see minter v commissioner tcmemo_1991_448 congelliere v commissioner tcmemo_1990_265 our conclusions as to the above two items for are sufficient to establish an underpayment_of_tax for that year and to shift to petitioner the burden of showing that any other portion of an underpayment is not due to fraud respondent has however conceded that certain disallowed expenses do not result in an underpayment due to fraud and those concessions will affect the final computation our conclusions regarding fraud are also sufficient under sec_6501 to overcome the bar of the statute_of_limitations for that year see 56_tc_213 therefore it is not necessary for us to discuss whether respondent has proven a substantial omission_of_income for purposes of sec_6501 for and respondent bases her determination of fraud on petitioners' failure to report income allegedly embezzled from kortava and on postponement of reporting income from the vehicle resale business respondent has not proven by clear_and_convincing evidence that petitioner embezzled money from kortava or that petitioners failed to report money received from kortava as income with knowledge that the funds were taxable although petitioner exercised control_over the funds and was high-handed in his use of them leading to a dispute with kortava it is not clear that petitioner intended permanently to deprive kortava of his funds respondent has not disproved petitioners' explanation that they were investing money in real_estate and in other businesses in accordance with an agreement with kortava as demonstrated by their return of dollar_figure of kortava's money on his demand see eg 251_f2d_311 9th cir affg tcmemo_1956_112 ishijima v commissioner tcmemo_1994_353 we are not convinced that reporting income in instead of was due to fraud there is no apparent relationship between the transactions that we determined were fraudulently reported for and the transactions that were the basis of respondent's determination for and thus there is no discernible pattern from which fraud can be inferred as appears from the discussion below the other items in dispute for and would not support a determination of fraud respondent's determination under sec_6663 therefore will not be sustained respondent's alternative determination of the accuracy-related_penalty under sec_6662 for and is discussed below unreported income--bank deposits respondent determined during the audit based on a bank_deposits analysis that petitioners failed to report dollar_figure of income on their return at trial respondent introduced a second bank_deposits analysis increasing the claim for underreporting to dollar_figure while petitioners generally argue that respondent's determination is incorrect petitioners specifically contend that respondent's analyses do not accurately reflect certain income reported on their return the bank_deposits analysis that was prepared during the audit of petitioners' return is not reliable there is no evidence that this analysis took into account transfers redeposits or returned checks also this analysis does not account for the proceeds from petitioners' sale of analog stock the second bank_deposits analysis identifies the following amounts as deposits of proceeds from rents interest dividends taxi checks dollar_figure big_number big_number the second analysis does not correctly take into account the amounts reported by petitioners we conclude that petitioners have unexplained deposits as follows unexplained deposits as determined by respondent less income reported by petitioners but not accounted for by respondent rent interest dividends taxi adjusted unexplained deposits dollar_figure big_number big_number dollar_figure petitioners have failed to provide any other evidence that the unexplained deposits as determined above do not constitute unreported income thus respondent's determination as adjusted above that petitioners had unreported income will be sustained unreported income--like-kind exchange respondent initially argued that petitioners' transfer of dollar_figure from the siros escrow to shumin for the downpayment on hastings and their provision of other_amounts necessary for shumin's purchase of hastings somehow alter the exchange respondent has not argued that petitioners were not repaid for the advances to shumin that petitioners provided funds for shumin's purchase of hastings does not change the treatment of the exchange of properties in 65_tc_6 the taxpayer owned an option to purchase property that fireman's insurance_company fireman's wanted to acquire fireman's advanced to the taxpayer the funds to acquire the property so that the taxpayer could exchange the property for property owned by fireman's we held that the transaction was a like-kind_exchange and that the advance which was bona_fide was not boot to the taxpayer id pincite see also 69_tc_905 affd 632_f2d_1171 5th cir in the instant case as in front street inc there is no evidence that the advances that were made by petitioners were not bona_fide petitioners acquired hastings in a transaction that will be respected for tax purposes see eg 94_tc_582 biggs v commissioner supra pincite courts have afforded great latitude in structuring exchanges under sec_1031 sec_1031 provides the general_rule that no gain_or_loss shall be recognized on the exchange of property held solely for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment emphasis added petitioners exchanged two pieces of real_estate the detroit properties and the 8th street property for one piece of real_estate hastings plus the excess cash proceeds cash is not property of like_kind to real_estate and thus petitioners' exchange was not solely in_kind gain must be recognized to the extent of such cash received boot see sec_1031 the excess_proceeds must be taken into account as boot because the replacement_property hastings cost iec less than the proceeds available from the disposition of the relinquished_property by using the excess_proceeds to increase their equity in hastings by reducing the mortgage instead of receiving the excess_proceeds outright petitioners attempted to avoid treating the excess_proceeds as property not of like_kind that petitioners not iec agreed to pay down the mortgage on hastings is indicative of petitioners' control_over the excess_proceeds 'the power to dispose_of income is the equivalent of ownership of it the exercise of that power to procure the payment of income to another is the enjoyment and hence the realization of the income by him who exercises it ' the taxpayer's failure to receive cash was entirely due to his own volition 992_f2d_929 9th cir quoting 311_us_112 petitioners realized gain of over dollar_figure and thus must recognize gain on the exchange equal to dollar_figure sec_1031 unreported income--unemployment compensation respondent determined that petitioners failed to report dollar_figure of unemployment_compensation that petitioner received during petitioners claim that the amount they reported dollar_figure represented unemployment_compensation and that the dollar_figure amount that respondent claims they failed to report represented disability compensation petitioner however has provided neither explanation nor corroboration of any alleged disability petitioner's testimony was not persuasive respondent's determination that the unreported amounts represented taxable unemployment_compensation will be sustained unreported income--kortava respondent determined that petitioners failed to report income received from kortava during and petitioner received dollar_figure and dollar_figure in and respectively from kortava petitioner returned dollar_figure to kortava in preliminarily petitioners contend that respondent's proof at trial and argument on brief do not conform to the notice_of_deficiency or to the affirmative pleadings petitioners note that the statutory_notice_of_deficiency and answer refer to foreign fund income as an adjustment to income in the amounts of dollar_figure and dollar_figure for and respectively the notice_of_deficiency explains this determination as supplemental compensation and bonuses are includable in gross_income respondent's answer in alleging fraud states the petitioners fraudulently and with intent to evade income taxes failed to report foreign fund income in the respective amounts of dollar_figure and dollar_figure during and taxable years respondent's argument on this issue on brief is that petitioners stole dollar_figure both concealing and misrepresenting their use of these funds to kortava and failing to report most of their embezzlement on their returns in the notice_of_deficiency and at trial respondent maintained the position that petitioners had failed to report income received from foreign sources the record does not indicate that petitioners misunderstood respondent's position in this instance the evidence that is required to disprove the determination in the notice_of_deficiency is not different than that required to meet the position taken by respondent at trial cf 58_tc_895 respondent has not raised a new_matter respondent has proposed a new_theory merely clarifying or developing the original determination respondent does not bear the burden_of_proof on a new_theory see 61_tc_744 petitioners do not contest that kortava transferred funds in the above-stated amounts to petitioners during and petitioners' position is that their mere receipt of the funds as agents of kortava does not produce taxable_income gross_income includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 366_us_213 quoting 348_us_426 there can be no doubt that petitioners exercised control_over the funds that were deposited in or transferred to their personal accounts we must decide whether the extent of their control was such that they are taxable on the amounts that were transferred from kortava in the years of the transfers the transfers from kortava went into two accounts california federal account number in petitioner's name and california federal account number in coastline's name petitioners then transferred these funds to other coastline accounts and to their own savings account petitioners claim that the funds that were transferred to their personal savings account were payment for petitioners' mercedes that was sent to russia and payment for petitioners' interest in martis landing and saddle rock mercedes we have found as a fact that kortava transferred dollar_figure to petitioner as consideration for petitioner's sending his mercedes to russia petitioner did not report this amount on his return respondent determined that this amount represented unreported income when it became apparent that petitioner would not be able to meet the requirements of specific vehicles as contemplated by the agreement between kortava and petitioner petitioner sent his personal car the mercedes to russia the acquisition expense of the mercedes was not shown on the schedule c for or there is no evidence that the mercedes was ever treated as the property of the schedule c business all of the indications are that the mercedes was the personal car of petitioners thus we conclude that the transaction occurred outside the schedule c business petitioner testified that he paid about dollar_figure for the mercedes when he purchased it in his testimony in this respect is not incredible and is not contradicted thus the amount petitioner received in payment for the mercedes was not in excess of the cost of the mercedes therefore petitioners have no gain from the sale of their car to kortava and have not failed to report income related to the sale of the mercedes saddle rock and martis landing petitioners claim that their investment in saddle rock and martis landing was dollar_figure consisting in part of the following loan to lee wood loan to lee wood payment to topa payment to mission viejo national bank delinquent taxes dollar_figure big_number big_number big_number big_number respondent contends that petitioners did not have an investment in these properties because these amounts were paid with funds received from kortava petitioners claim that dollar_figure received from coastline represents a payment for their interest in saddle rock and martis landing we must decide whether coastline ever owned the properties we found as a fact that coastline was not a party to the sale of martis landing furthermore petitioners reported the sale of martis landing on their personal return the proceeds of the sale of martis landing were deposited into petitioner's personal account california federal account number no evidence has been presented that coastline was an owner of martis landing or that coastline received the proceeds from the sale of martis landing petitioners never effectuated a transfer of martis landing to coastline thus no portion of the money transferred from coastline's account was in payment for petitioner's interest in martis landing petitioners claim that they transferred saddle rock to coastline and that coastline then sold saddle rock to moeller petitioners rely on certain documents including the following a long form security installment land_contract with power of sale between petitioners as vendors and coastline as vendee notarized on date and recorded on date a grant deed from petitioners to coastline dated as of date and notarized on date and filed on date a long form security installment land_contract with power of sale between coastline as vendor and moeller as vendee dated date and recorded on date and a notice of supplemental assessment from the orange county assessor showing coastline as owner of saddle rock due to a change_of_ownership effective on date for purposes of federal income_taxation a sale occurs upon the transfer of benefits_and_burdens_of_ownership rather than upon the satisfaction of the technical requirements for the passage of title under state law 77_tc_708 74_tc_1513 the question of when a sale is complete for federal_income_tax purposes is essentially one of fact 68_tc_115 the applicable test is a practical one that considers all of the facts and circumstances with no single fact controlling the outcome derr v commissioner supra pincite baird v commissioner supra pincite 66_tc_904 generally a sale of real_property is complete upon the earlier of the transfer of legal_title or the practical assumption of the benefits_and_burdens_of_ownership derr v commissioner supra pincite baird v commissioner supra pincite deyoe v commissioner supra pincite coastline did not receive the benefits_and_burdens_of_ownership upon the execution of the contract of sale from petitioners coastline was not entitled to possession until the recording of the contract of sale which occurred date risk of loss did not pass until coastline had possession coastline had no obligation to furnish insurance for saddle rock until it gained possession of the property coastline's only responsibility upon the execution of the contract of sale was the payment of real_estate_taxes coastline also did not have full legal_title at the time the contract of sale was executed under california law delivery and acceptance of a deed passes full legal_title cal civ code sec_1056 west we have only the grant deed dated as of date and notarized on date in the record even if the deed were effective retroactively to date coastline did not have title to saddle rock on date when petitioner transferred dollar_figure from coastline's account to petitioners' personal account on date coastline was not the owner of saddle rock and therefore no portion of the money transferred from coastline's account was in payment for petitioner's interest in saddle rock in summary petitioners have unreported income to the extent of the moneys transferred into their personal accounts and to the extent that moneys in coastline accounts were used to pay expenses of saddle rock and martis landing in petitioners returned to kortava dollar_figure representing a portion of the moneys received from him this repayment should be taken into account in the parties' rule computation respondent also determined that petitioners used funds for unidentified and personal expenses of dollar_figure from dean witter account number and dollar_figure from schwab account number petitioners in their response to a proposed finding of fact regarding schwab account number claim that certain charges from budapest and madrid that are reflected in the proposed finding and on account statements are not personal expenses petitioners state on brief that respondent was shown petitioners' passports and that the passports did not reflect travel to budapest or madrid no such evidence was presented at trial nor was any other evidence presented concerning the actual purpose of these expenditures respondent's determination that petitioners failed to report the amounts paid as personal expenditures will be sustained unreported income--deeds in lieu of foreclosure respondent determined that petitioners failed to report income received from their acceptance of martis landing and saddle rock by deeds in lieu of foreclosure from the woods preliminarily petitioners contend that respondent's proof and argument on brief do not conform to the notice_of_deficiency or the pleadings petitioners note that the statutory_notice_of_deficiency and answer refer to debt extinguishment as an adjustment to income in the amount of dollar_figure the notice_of_deficiency explains this determination as the amount of your debt which was cancelled or forgiven is includable in income respondent's argument on this issue on brief is that petitioners must recognize dollar_figure of ordinary_income from receipt of deeds in lieu of foreclosure petitioners claim that because debt extinguishment is not an issue in this case petitioners were not adequately warned of the nature of the deficiency alleged by respondent petitioners had fair warning of respondent's position on this issue on brief petitioners state in preparation for trial it was first realized that the respondent was talking about something totally different than debt extinguishment emphasis added petitioners had the opportunity to present pertinent evidence on this issue therefore we may fairly consider it however the evidence that is required to disprove the determination in the deficiency_notice is different than that required to meet the position taken by respondent at trial see 93_tc_500 91_tc_793 n 58_tc_895 thus respondent bears the burden_of_proof on this issue respondent contends that petitioners had income from the acceptance of the deeds in lieu of foreclosure calculated as follows fair_market_value of properties less basis in notes mortgages assumed martis landing saddle rock hawthorne loan topa loan delinquent taxes paid martis landing saddle rock mortgage payments martis landing saddle rock dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure topa loan mission viejo national bank dollar_figure dollar_figure martis landing selling_expenses dollar_figure gain reported on sale of martis landing dollar_figure 2dollar_figure dollar_figure 1respondent's initial calculation used dollar_figure as the amount of the topa loan the parties have stipulated that the amount of the loan is dollar_figure respondent has conceded the difference between the dollar_figure she determined in the notice_of_deficiency and the dollar_figure as she calculated using dollar_figure as the amount of the topa loan we adjust the concession to reflect the stipulated amount of the topa loan set out above petitioners' contention regarding respondent's calculation is that respondent has not proven the fair market values of the properties respondent bases the value of the properties on subsequent sales contracts on date martis landing was sold for dollar_figure on date petitioners signed an agreement to sell saddle rock for dollar_figure petitioners have not claimed that these sales were anything other than arm's length nor have they provided any evidence that the fair market values of the properties on date were substantially different from the fair market values on the date of the subsequent sales of the properties this case is unlike the situation covered by sec_1038 where the seller of real_property reacquires his property in satisfaction of indebtedness to the seller in that case sec_1038 provides that no gain_or_loss shall result to the seller because the seller mortgagee is reacquiring that which was initially sold to the purchaser borrower in this case petitioners loaned dollar_figure and received through deeds in lieu of foreclosure_property with a net value in excess of dollar_figure petitioners have realized ordinary because there has been no sale_or_exchange for purposes of sec_1231 income to the extent that the net fair_market_value of the properties received exceeded their adjusted_basis in the debt see 120_f2d_517 9th cir 110_f2d_477 4th cir in our findings_of_fact we found that each of the items that respondent used to calculate petitioners' income from the acceptance of the deeds in lieu of foreclosure was paid or reported by petitioners in the amounts stated above petitioners have not offered any evidence of other items that would reduce their income from the acceptance of the deeds in lieu of foreclosure respondent's determination in an amount as corrected above that petitioners had ordinary_income from the acceptance of deeds in lieu of foreclosure will be sustained unreported income--interest respondent determined that petitioners failed to report interest earned on their funds in the name of shumin petitioners have not presented any argument regarding respondent's determination other than to assert in response to respondent's proposed finding of fact that respondent offered no evidence on this issue petitioners bear the burden of proving that respondent's determination is incorrect rule a they failed to offer any proof respondent's determination on this issue will be sustained schedule c income--1990 respondent determined that petitioners reported as income in funds that they received in including approximately dollar_figure from kortava for the business school and dollar_figure from kortava for the vehicle resale business petitioners exercised complete dominion and control_over these amounts and as such have gross_income in the amounts we conclude below see 366_us_213 business school petitioners have conceded that the proper year for reporting the business school income is but petitioners have not conceded the amount of income that should be reported petitioners have not presented argument or evidence to show that the amount of respondent's determination dollar_figure is incorrect thus respondent's determination that petitioners' schedule c income from operation of the business school be increased by dollar_figure will be sustained in accord with the parties' agreement a corresponding reduction will be made in petitioners' schedule c income from operation of the business school vehicle resale business as to the vehicle resale business on brief petitioners state it does appear possible that at least a portion of the income on the cash_basis should have been reported in petitioners admit that dollar_figure was received via wire transfer during at trial petitioner testified that he received the wire transfer in but that if he had been unable to deliver the cars as specified in the agreement the money would have been returned to kortava however the parties modified the agreement so that petitioner did not have to return any of the money as a general_rule cash_basis taxpayers such as petitioners must report income upon its receipt sec_451 petitioners' argument appears to be that although dollar_figure was received in the money was subject_to a contractual restriction that prohibited it from being income in respondent's determination is based on the claim_of_right_doctrine income received under a claim of right is taxable in the year received even though the recipient may be under a contingent obligation to return it at a later time 286_us_417 the mere fact that income received by a taxpayer may have to be returned at some later time does not deprive it of its character as taxable_income when received 47_tc_274 to avoid the application of the claim_of_right_doctrine however the recipient must recognize in the year of receipt an existing and fixed obligation to repay the amount received and must make provisions for repayment 55_tc_1020 affd 471_f2d_738 3d cir a restriction on the disposition or the use of the funds may also prevent the application of the claim_of_right_doctrine 493_us_203 petitioners have not met these exceptions petitioner was under a contingent not a fixed obligation to repay the funds to kortava pursuant to their agreement furthermore while kortava may have had in mind a restriction on the use of the funds petitioner deposited the dollar_figure in one of his personal accounts not in one of coastline's accounts respondent's determination that petitioners failed to report dollar_figure that was received from kortava during will be sustained in accord with the parties' agreement a corresponding reduction will be made in petitioners' schedule c income from operation of the vehicle resale business schedule c expenses--1991 on their schedule c petitioners claimed expenses relating to a vehicle resale business and a business school respondent disallowed dollar_figure of expenses related to the vehicle resale business and dollar_figure of expenses related to the business school based on her position that petitioners did not pay the claimed expenses with their own funds petitioners contend that they are entitled to these deductions because they reported the corresponding income from these activities on their schedule c we have concluded that petitioners exercised the requisite dominion and control such that the funds received from kortava for the vehicle resale business and the business school are includable in petitioners' gross_income thus the expenses that petitioners incurred in the operation of the schedule c businesses that have been properly substantiated and that are ordinary and necessary are deductible by them vehicle resale business to substantiate disallowed deductions claimed in relation to the vehicle resale business petitioners introduced an exhibit that included various receipts and their tax_return petitioner also testified at trial as to the existence of the various expenses the information contained on a tax_return is not proof of the amount_of_deductions contained therein 71_tc_633 although petitioner testified to the contrary the exhibit introduced at trial did not contain receipts for gas or office expense we require more than petitioner's unsubstantiated and unverified testimony as to the existence of gas expense and office expense 338_f2d_602 9th cir affg 41_tc_593 one repair receipt totaling dollar_figure and marked paid is included in petitioners' exhibit this additional_amount will be allowed as for additional vehicle expenses we cannot determine from the receipts in evidence that petitioners are entitled to any deductions other than those already allowed by respondent petitioners claimed that they did not include the value of their mercedes that they shipped to russia as an expense when they were preparing their schedule c petitioner testified that the mercedes was worth dollar_figure when it was shipped to russia kortava testified that the mercedes was worth approximately dollar_figure the damage report that was completed before shipping notes that the mercedes had several minor scratches and a broken headlight as well as additional damage no additional evidence was presented to show the value of the mercedes we found as a fact that petitioners received dollar_figure in from kortava as consideration for petitioner's sending his mercedes to russia and that petitioners did not recognize a gain from this transaction the record does not provide any evidence that the mercedes ever became the property of coastline thus the transaction took place outside of the schedule c vehicle resale business and petitioners are not entitled to a deduction on their schedule c for the expense of the mercedes business school petitioners claimed dollar_figure of expenses related to the business school on their schedule c respondent disallowed all of the claimed deductions we found as a fact that petitioners paid at least dollar_figure of expenses associated with the aesi contract including dollar_figure to aesi and dollar_figure for gasoline travel lodging meals and entertainment petitioners have failed to substantiate any additional expenses we must thus determine whether the substantiated expenses are ordinary and necessary and therefore deductible sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business ordinary has been defined as that which is normal usual or customary in the taxpayer's particular trade_or_business 308_us_488 the expense need not be one common for the particular taxpayer but instead one that is not rare in the taxpayer's business see 290_us_111 the substantiated expenses included normal expenses for the conduct of a business school abroad including travel to and from russia for petitioner and the faculty the expenses for aesi's building the curriculum and locating the faculty the food meals_and_lodging for the faculty in russia and the travel food meals_and_lodging for the top students from russia who came to the united_states after the school necessary has been construed to mean appropriate or helpful not indispensable or required 56_tc_1300 affd 487_f2d_1025 9th cir it is sufficient if there are also reasonably evident business ends to be served and the intention to serve them appears adequately from the record 10_tc_1139 the substantiated expenses were also necessary in that they were incurred with the intention of serving the business end mainly the conduct of a business school in russia petitioners are entitled to deduct dollar_figure as ordinary and necessary expenses of the business school on their schedule c unreported income--chorny respondent determined that petitioners failed to report schedule c income of dollar_figure and dollar_figure in and respectively at trial petitioner testified that the payments received from chorny represented loan repayments as evidence of the debt petitioners offered reproductions of checks payable to chorny or margarita chorny we are not persuaded by the checks payable to the chornys that chorny was indebted to petitioner or that the checks petitioner received during and from chorny were not includable in petitioners' income at the trial of this case chorny could not recall whether petitioner lent him money during or nor could he recall whether he paid money to petitioner for any reason during or petitioner's explanation at trial about the existence of loans is not credible for example petitioner stated that he gave to chorny a dollar_figure check on date representing a short-term loan that chorny paid back shortly thereafter the dollar_figure check that petitioners received from chorny was dated date petitioners have not established by a preponderance_of_the_evidence that the checks from chorny represented loan repayments thus respondent's determination that petitioners failed to report dollar_figure and dollar_figure in and respectively as schedule c income from real_estate consulting activities will be sustained hastings--option payment respondent determined that petitioners failed to report on their return the dollar_figure option fee that was received from the woods as part of the lease option agreement for hastings petitioners received an option fee from the woods in the amount of dollar_figure this amount was deposited with escrow masters on date the parties have agreed that the option fee was available at any time following the consummation of the option agreement on date petitioners withdrew the option fee from their account at escrow masters and deposited it into california federal account number the woods decided not to exercise their option on date respondent argues that proceeds from binding legal options are not taxed until the option is exercised or lapses petitioners contend that the dollar_figure was received by petitioners in and was taxable in the year of receipt petitioners rely on 17_tc_427 affd 201_f2d_171 6th cir in estate of gordon a dollar_figure option payment was taxable_income to the taxpayer-decedent in the year of receipt under a claim of right in estate of gordon the decedent had inherited a theater and business property from her husband a man was interested in acquiring the property and negotiated two instruments with the decedent the purchase_price was dollar_figure and decedent received dollar_figure initially and interest was to be computed on the balance of the purchase_price with one of the instruments requiring quarterly interest payments the lessee was given the privilege of purchase at any time at the expiration of months after the death of the decedent and undertook the insurance and real_estate tax responsibilities no outright sale was accomplished because the lessee was not bound to purchase the property the present situation is distinguishable from that in estate of gordon we incorporate herein the reasoning of the court_of_appeals for the third circuit when it distinguished the option in estate of gordon from true options again any analogy of this case to the present one fails the time during which the option could be exercised was largely uncertain--at any time six months after the owner's demise running the term of the lease of twenty-five years the primary purpose seemed to be to provide an elderly widow with an income for her lifetime and it was held in effect that as such the dollar_figure payment was to be regarded as rent or income in advance and hence was includable in her taxable_income when she received it 294_f2d_291 3d cir affg 33_tc_196 in the present case the option term was certain expiring in date the primary purpose of the option payment was to allow the woods time to arrange funds for a downpayment for cash_method taxpayers such as petitioners sec_451 provides that an item_of_income shall be included in gross_income in the taxable_year in which it is received by the taxpayers one exception to this rule_of recognition is that when it cannot be determined whether payments received will at some future date represent income or a return_of_capital they are not taxed until their character becomes fixed 283_us_404 33_tc_196 affd 294_f2d_291 3d cir 37_bta_195 affd 99_f2d_919 4th cir respondent argues that the option payment received by petitioners falls within this exception the deferral of the taxability of option payments is based on two considerations the grantor of an option must wait until the option is exercised or lapses to determine whether the proceeds for it are reportable as taxable_income or as a nontaxable return_of_capital and if the option proceeds are income to the grantor of the option the character of the income as capital or ordinary must be determined see 104_tc_191 these considerations remain even though the grantor retains the option amount whether or not the option is exercised see hicks v commissioner tcmemo_1978_373 petitioners although they had control_over and had unfettered use of the dollar_figure in had income in the year the option lapsed hastings--lease versus sale we now must decide whether the lease option executed on date and the real_estate purchase option executed on date effected a sale or a lease with an option to buy if we decide that the agreements effected a sale we must then decide the proper characterization of the payments received by petitioners and the expenses claimed by petitioners respondent argues that petitioners mischaracterized the agreement by reporting the related items as though the agreement were a lease instead of a sale petitioners contend that they properly characterized the transaction as a lease with an option in this instance we are not required to decide which of the two agreements the lease option or the real_estate purchase option represented the bargain between petitioners and the woods whether a sale is complete for federal tax purposes depends on all of the facts and circumstances 77_tc_708 68_tc_115 48_tc_694 affd 426_f2d_1391 9th cir we consider the following factors in deciding whether a sale has occurred whether the seller transferred legal_title whether the benefits_and_burdens_of_ownership passed to the buyer whether the owner had a right under the agreement to require the other party to buy the property and how the parties treated the transaction 77_tc_1221 derr v commissioner supra pincite baird v commissioner supra pincite 40_tc_66 affd per curiam 336_f2d_771 9th cir 24_tc_1124 affd 241_f2d_288 9th cir title passage to the woods while not a single determinative factor passage of title is an important consideration 61_tc_216 affd per curiam 528_f2d_55 9th cir title to hastings never passed to the woods benefits and burdens to the woods to decide whether the woods acquired the benefits_and_burdens_of_ownership in hastings we look to whether the woods bore the risk of loss were obligated to pay all taxes assessments and charges against the property had the duty to maintain the property were responsible for insuring the property had the right to possess the property had the right to improve the property without the sellers' consent and had the right to obtain legal_title at any time by paying the balance of the full purchase_price grodt mckay realty inc v commissioner supra pincite8 in this case the woods had the right to possess the property the right to obtain legal_title by paying the balance of the full purchase_price and the duty to maintain the property and to pay insurance costs and taxes under one agreement the woods did not bear the risk of loss this factor weighs in favor of the agreement's being treated as a sale compelling the exercise of the option under california law an instrument is a contract of sale if the optionee has an obligation to buy that the owner can enforce by specific performance welk v fainbarg cal app 2d cal rptr neither the lease option nor the real_estate purchase option provided that petitioners could force the woods to purchase hastings intent of the parties petitioner testified that title to hastings was never transferred to anyone petitioners treated the agreement with the woods as a lease on their return mr wood testified that he and mrs wood were not renting hastings mr wood classified the transaction however as a lease option purchase contract mrs wood said the agreement was initially contemplated as a lease option mrs wood testified that their original intent was to purchase hastings but they could not get the funds together for the downpayment mrs wood said the agreement was then converted to a straight month-to-month lease the testimony given by the parties as to the agreement is consistent with treating the agreement as a lease option although the woods wished to purchase hastings the agreement gave them the option of purchasing the property if they could sell their home and get the funds for the downpayment on hastings because the woods were in the midst of a divorce mrs wood needed a place to live thus the lease option agreement met the intention of the parties to the agreement respondent also argues that the execution of the dollar_figure note was in essence a downpayment by petitioners and that the note is evidence of a sale however under a consideration of all of the facts and circumstances we do not conclude that this factor is controlling in summary the passage of benefits_and_burdens_of_ownership to the woods in the absence of title of an enforceable land sale contract and of intent to effect an immediate sale does not give us grounds for treating the agreement between petitioners and the woods as anything other than a lease option agreement unreported income--clerical fee respondent determined that in petitioners received a clerical fee in the amount of dollar_figure from mr wood petitioners did not present any evidence to contradict respondent's determination mr wood testified that to the best of his recollection this check represented payment to petitioner for expenses and time incurred by petitioner in helping mr wood's law firm with a case absent any evidence to the contrary respondent's determination that petitioners failed to report dollar_figure of taxable_income in will be sustained sec_6651 addition_to_tax respondent determined that petitioners are liable for the sec_6651 addition_to_tax for and sec_6651 imposes an addition_to_tax for failure_to_file timely a return unless the taxpayer establishes that the failure_to_file did not result from willful neglect and that the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires taxpayers to demonstrate that they exercised ordinary business care and prudence and were nonetheless unable to file a return within the prescribed time id pincite sec_301_6651-1 proced admin regs the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioners' return was received by the laguna niguel district_office on date petitioners' return was received by the laguna niguel district_office on date respondent contends that the extensions of time to file that were obtained by petitioners are invalid because petitioners failed to estimate properly the tax that was unpaid as of the date prescribed for filing the return no payments were included with the requests for extensions petitioners bear the burden of proving that respondent's determination was incorrect rule a 105_tc_324 petitioners have failed to produce evidence that their extension requests properly estimated the tax due and we sustain respondent's determination that petitioners are liable for the sec_6651 addition_to_tax for and sec_6662 penalty for and sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire underpayment of petitioners’ tax was due to negligence or intentional disregard of rules or regulations petitioners bear the burden of proving that respondent's determinations are erroneous rule a 58_tc_757 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that petitioners acted in good_faith with respect to such portion sec_6664 the determination of whether petitioners acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have not established reasonable_cause or good_faith reliance to excuse themselves from the penalties for negligence or intentional disregard of rules or regulations see mack v commissioner tcmemo_1995_482 petitioners have presented no evidence that their failure_to_file timely or to report their income properly in or was due to anything other than negligence or disregard of the tax laws see 774_f2d_932 9th cir petitioners' failure to maintain and to produce reliable records of their taxi business also supports a conclusion of negligence 92_tc_899 40_tc_30 thus respondent's determination that petitioners are liable for the accuracy-related_penalty for and will be sustained mrs goldberg is not excused from the negligence addition_to_tax and penalties for and solely because of her failure to read petitioners' returns or her reliance on petitioner for the accuracy of the returns failure to read a return and blind reliance on another for the accuracy of a return are not sufficient bases to avoid liability for negligence see bollaci v commissioner tcmemo_1991_108 citing 66_tc_817 remanded on other grounds 603_f2d_491 5th cir taxpayers have a duty to read a return and to make sure all items are included 70_tc_465 affd 651_f2d_1233 6th cir citing 21_tc_678 to reflect the foregoing and the concessions by the parties decision will be entered under rule
